Citation Nr: 0621182	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-28 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for bronchitis.

3. Entitlement to service connection for shaking of the right 
hand.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. The veteran had a hearing before the 
Board in June 2006 and the transcript is of record.

During the pendency of this appeal, the veteran perfected an 
appeal for bilateral hearing loss and tinnitus claims. Those 
claims were withdrawn, however, in a February 2006 statement 
from the veteran and therefore are no longer before the Board 
here. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the appellant 
submitted a statement in September 2003 that he had several 
teeth knocked out in service when he fell due to a dizzy 
spell. He appears to be raising a claim for service 
connection for dental trauma, and this issue is REFERRED to 
the RO for appropriate action.




FINDINGS OF FACT

1. The veteran does not currently have asthma and his chronic 
obstructive pulmonary disease (COPD) was not incurred in 
service and there is no causal link between his current 
condition and any remote incident of service.

2. The veteran does not currently have bronchitis.

3. The veteran's shaking of the right hand was not incurred 
in service and there is no causal link between his current 
condition and any remote incident of service.


CONCLUSIONS OF LAW

1. The veteran's claimed asthma was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2. The veteran's claimed bronchitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3. The veteran's claimed shaking condition was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Initially, the Board notes that the veteran's service medical 
records are largely unavailable due to a fire. Where "service 
medical records are presumed destroyed... the BVA's [Board's] 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened." 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran alleges that his respiratory conditions, to 
include asthma and bronchitis, are due to inhaling residual 
smoke and gun powder from excessive firing of weapons while 
in service. His neurological condition, claimed as shaking of 
the right hand, is allegedly due to either a mini-stroke 
caused by frustration, his hearing loss, or possibly a 
residual of his psychiatric disorder.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for bronchiectasis may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a). Here, as will be explained below, no legal 
presumption is applicable because there is no evidence that 
the veteran has a current diagnosis for bronchiectasis.
 
In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service Connection for Respiratory Conditions

Here, the veteran alleges that he has respiratory conditions, 
to include asthma and bronchitis, as a result of inhaling 
residual smoke and gun powder while in service. 

Again, his service medical records are largely unavailable. 
Indeed, the only salvageable records include the veteran's 
May 1946 discharge examination and discharge papers outlining 
the veteran's MOS and unit assignments while in the Army. His 
discharge papers verify that the veteran was a rifleman, 
cannoneer, guard, heavy truck driver and pipe fitter 
apprentice while in the Army and, thus, most likely was 
exposed to heavy firearms. The May 1946 examination, however, 
found no respiratory abnormalities at the time of discharge 
and indeed found the veteran to have no disabling abnormality 
at that time. Indeed, the veteran, during his June 2006 
hearing, testified that he does not recall ever having 
breathing problems during service. He testified that he first 
felt symptoms of asthma and bronchitis "roughly ten years 
ago."

Since service, the earliest medical evidence of 
symptomatology of a respiratory condition is December 1994, 
nearly fifty years after service. At that time, a VA 
pulmonary function test indicated a mild impairment and 
recommended follow-up treatment. Subsequent treatment, 
however, is not indicated in the record until 2002. At that 
time, the veteran's private treatment records show treatment 
and diagnosis of chronic obstructive pulmonary disease (COPD) 
by Dr. NP in 2002 and 2003. Those records also indicate the 
veteran's complaints of shortness of breath and use of daily 
inhalers, although no formal diagnosis for "asthma" was 
rendered. Similarly, 2004 VA outpatient treatment records 
note the veteran's current COPD, classifying the condition as 
"stable" and treated with daily use of inhalers. 

The Board notes that the only medical record specifically 
diagnosing the veteran with asthma and bronchitis is a March 
2004 statement by a readjustment counseling therapist. The 
therapist's statement specifically deals with the veteran's 
diagnosis and treatment for post-traumatic stress disorder 
(PTSD), but notes diagnoses of bronchitis and asthma in his 
diagnostic impression. While the Board cannot ignore medical 
evidence, it can discount its relevance. See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992). Here, the therapist was 
assessing the veteran's psychological health. There is no 
evidence that the therapist has the credentials necessary to 
diagnose bronchitis and asthma, nor is there clinical 
evidence to support the diagnoses. More likely, given the 
context of the diagnoses, the reference to bronchitis and 
asthma were merely based on the veteran's self-reported 
medical history. Even assuming, arguendo, that the veteran 
has these conditions, the therapist did not render an opinion 
regarding their likely etiology. Thus, the Board does not 
find this opinion probative. 

No medical professional has ever linked any of the veteran's 
respiratory conditions, to include COPD, to his in-service 
exposure to firearms or any other remote incident of service. 

The Board concludes that there is no basis to award service 
connection for asthma or bronchitis in this case. 
Regrettably, there simply is no probative evidence showing 
that the veteran has asthma or bronchitis nor is there any 
medical evidence indicating that any of his respiratory 
conditions, including COPD, is related to any remote incident 
of service. 

As mentioned above, the veteran's 1946 discharge examination 
does not reflect any respiratory abnormalities and, indeed, 
the veteran testified that he does not recall any in-service 
problems with breathing. The veteran further testified that 
no doctor has ever mentioned to him that his respiratory 
conditions are the result of service. The first reported 
treatment for respiratory problems was not until December 
1994, nearly five decades after service, and no doctor at 
that time or since that time has ever opined that any of his 
respiratory conditions are related to any remote incident in 
service. Although he believes that his respiratory conditions 
were caused by in-service events, he is a layman and has no 
competence to offer a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra. The most probative evidence of record 
is against such a finding in this case. 

Service Connection for Shaking of the Right Hand

The veteran alleges that he has a chronic condition resulting 
in shaking of the right hand, which inhibits many areas of 
his life. The veteran offered several theories of how his 
condition is related to his Army service. He alleges that the 
condition is a result of a mini-stroke caused by frustration 
and hearing loss. Alternatively, the veteran alleges that the 
condition is a residual of his psychiatric disorder.

Again, his service medical records are largely unavailable, 
but his 1946 discharge examination notes no neurological or 
musculoskeletal abnormalities. The veteran also testified in 
his June 2006 hearing that his shaking condition started 
after service.

After service, the veteran was hospitalized in August 1994 
after suffering a dizzy spell and a severe episode of 
bradycardia. At that time, CT scans revealed a "very minor 
frontal parietal cortical atrophy." No "shaking" or 
"shaking condition" was diagnosed at that time. The only 
medical record referring to this alleged condition is an 
August 2003 CT scan report. The report noted a history of 
"right upper extremity tremor," but found "no acute 
abnormality." No other medical record mentions a "shaking" 
condition. 

The Board notes that the veteran is currently service-
connected for PTSD. Private and VA treatment records, dating 
back to 1994 note the veteran's "panic attacks" and 
"nervousness." No medical record, however, links his PTSD 
or any of these ailments as responsible for his shaking 
condition.

The Board concludes that service connection for shaking of 
the veteran's right hand is not warranted. The evidence shows 
no condition or symptomatology until many years after service 
and no medical evidence links the condition to any remote 
incident of service. In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claims, and the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  


The notice requirements were met in this case by a letter 
sent to the claimant in August 2003.  The letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The 2003 letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II). The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage. Since the Board 
has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records were 
largely unavailable due to a fire. The RO's attempts to 
obtain these records from other sources were only partially 
successful and additional efforts would be futile. VA medical 
records are in the file.  Private medical records identified 
by the veteran have been obtained, to the extent possible.  
The claimant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination. The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of past events.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for shaking of the right 
hand is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


